Hand-Delivered

FILED
UNITED STATES DISTRICT COURT CHARLOTTE, NC
WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION JUN 10 2029

CASE NO.: 3:20-cv-00182-RJC-DSC

US DISTRIC
WESTERN pistecoURT

LEGRETTA F. CHEEK, DISTRICT OF Ne
Plaintiff,

vs.

BANK OF AMERICA, N.A.; JOHN DOE;

GURSTEL LAW FIRM, P.C.; WHITNEY M.

JACOBSON; JESSE VASSALLO LOPEZ;

BROCK & SCOTT, PLLC; BIRSHARI COOPER,

Defendants.

 

 

PLAINTIFF’S OPPOSITION TO DEFENDANTS GURSTEL LAW FIRM, P.C.,
WHITNEY M. JACOBSON AND JESSE VASSALLO LOPEZ MOTION TO DISMISS

NOW COMES the Plaintiff LeGretta F. Cheek, and under Rule 12(b)(2) and 12(b)(3) of
the Federal Rules of Civil Procedure, move this Court for an Order to Deny Defendants Gurstel
Law Firm, P.C., Whitney M. Jacobson and Jesse Vassallo Lopez Motion to Dismiss from
Plaintiff's Complaint filed on March 23, 2020.

WHEREFORE, for the forgoing reasons and the reasons set forth in Plaintiff's
Memorandum filed contemporaneously herewith, which are incorporated herein by reference,
Plaintiff respectfully prays that the Court moves forward to trail on the merits.

Respectfully submitted this 10“ day of June, 2020.

 

 

LeGretta F. Cheek

113 Indian Trail Rd N, Suite 100
Indian Trial, North Carolina 28079
704.578.4889
Icheek9167@aol.com

Pro Se Plaintiff

Plaintiff Opposition to Gurstel Motion to Dismiss Cover Letter Page 1 of 1

Case 3:20-cv-00182-RJC-DSC Document 35 Filed 06/10/20 Page 1 of 17

 

 
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION
CASE NO.: 3:20-cv-00182-RJC-DSC

LEGRETTA F. CHEEK,
Plaintiff,
VS.

BANK OF AMERICA, N.A.; JOHN DOE;
GURSTEL LAW FIRM, P.C.; WHITNEY M.
JACOBSON; JESSE VASSALLO LOPEZ;
BROCK & SCOTT, PLLC; BIRSHARI
COOPER,

Defendants.

 

 

PLAINTIFF’S MEMORANDUM IN OPPOSITION TO DEFENDANTS
GURSTEL LAW FIRM, P.C., WHITNEY M. JACOBSON AND
JESSE VASSALLO LOPEZ MOTION TO DISMISS
COME NOW Plaintiff LeGretta F. Cheek (“Cheek”) asks this Court to deny Defendants
Gurstel Law Firm, P.C., Whitney M. Jacobson, and Jesse Vassallo Lopez Motion to Dismiss
(collectively “Defendants”) under Rule 12(b)(2) and 12(b)(3) of the Federal Rules of Civil

Procedure (the “Rules”) and states as follows:

I. INTRODUCTION

Defendants brings its motion before this Court for Motion to Dismiss arguing Ms.
Cheek’s Original Complaint should be dismissed under the judicial common law rules against
claim splitting, lack of personal jurisdiction, improper venue and failure to state a claim under

Rules 12(b)(2) and Rule 12(b)(3).

Page 1 of 14

Case 3:20-cv-00182-RJC-DSC Document 35 Filed 06/10/20 Page 2 of 17

 
Unfortunately, Defendants does not come before this Court in candor as it should in
bringing its motion. Defendants drone about the lack of personal jurisdiction, improper venue
and claim-splitting when the facts surrounding the case are far different than portrayed by
Defendants.

Ms. Cheek Disputes Defendants Issues

1. Defendants Argument for Lack of Personal Jurisdiction Must Fail.

Ms. Cheek disputes Defendants claim that the Court lack personal jurisdiction. Ms.
Cheek filed this lawsuit against Defendants in the State of North Carolina where she has been a
legal resident since approximately 1980. Ms. Cheek has a valid legal North Carolina Driver’s
License prior to the First Action.

Additionally, Defendants cite and references Combs as their defense: “It is Plaintiff s
burden to establish personal jurisdiction and any allegations in the Complaint are taken as true
only if they are not controverted by evidence from the defendant.” See Combs v. Bakker, 886 F
.2d 673, 676 (4th Cir.1989). Ms. Cheek argues Combs final judgment does not support Defendants
claims for the Court lacking personal jurisdiction.

Ms. Cheek’s factual evidence supports that she has been a long term legal North Carolina
residence since approximately 1980. Consequently, the Defendants evidence of declarations
attested to in the First Action and First Lawsuit Action has no bearing on this case. Therefore
Defendants claim for lack of personal jurisdiction does not apply and should be denied.

2. Defendants Argument for Improper Venue Must Fail.

“The focal time in determining whether [Gurstel] is subject to the Court's jurisdiction and

whether venue is proper is when the cause of action arose.” Snyder y. Eastern Auto Distributors,

Page 2 of 14

Case 3:20-cv-00182-RJC-DSC Document 35 Filed 06/10/20 Page 3 of 17

 
Inc., 357 F, 2d 552 - Court of Appeals, 4th Circuit 1966. North Carolina relies on the federal

regulations to define who is a resident of the state. 10 NCAC 50B.0303(a).

Residency is defined in the federal regulation as “living in the State voluntarily with the
intention of making his or her home there and not for a temporary purpose” accordance to 45
C.F.R. § 233.40(a)(1)G). Okale v. Dept. of Health and Human Services, 570 SE 2d 741 - NC:

Court of Appeals 2002.

Ms. Cheek states this Venue is proper in the Western District of North Carolina under 28
U.S.C. § 1391 because many of the acts and transactions giving rise to this action as alleged in
this Complaint occurred while Ms. Cheek was and has been a resident in this jurisdiction.
Additionally, as stated under Disputed Issue 1, Ms. Cheek is subject to personal jurisdiction in
the State of North Carolina, and this case should move forward to trial.

3. Defendants Argument for Plaintiff Failure to State a Claim Must Fail.

Ms. Cheek disputes Defendants claim that (1) “Plaintiff has already filed a lawsuit
against Defendants in the First Action that arises out of the same facts.” (2) “With one suit
already pending in federal court, Plaintiff has no right to assert another action “on the same
subject in the same court against the same defendant at the same time.” Jd.” (Doc. 28, p. 3 q2).

Ms. Cheek shows the Court that there are three (3) “meaningful differences” that justify a
departure from the general rule against splitting claims in the First Action and First Lawsuit

Action.

Il. FACTUAL BACKGROUND AND PROCEDURAL HISTORY

Page 3 of 14

Case 3:20-cv-00182-RJC-DSC Document 35 Filed 06/10/20 Page 4 of 17

 
On December 6, 2018, Gurstel Law Firm filed a lawsuit for an alleged debt in the
Superior Court of Arizona County of Maricopa, titled Bank of America, N.A., Plaintiff v.
Legretta F. Cheek, Defendant.

On February 8, 2019, Defendants served or caused Ms. Cheek to be personally served
with the summons and complaint in Chandler, Arizona in Maricopa County where Ms. Cheek
was visiting.

On October 1, 2019, a defaulted summary judgment was ordered by the Arizona judge
for failure to answer Defendants Motion for Summary Judgment on time. Ms. Cheek’s
Opposition for Plaintiff's Summary Judgment was filed on October 1, 2019.

On November 4, 2019, Case No. 3:19-cv-00590-FDW-DSC, Ms. Cheek filed a lawsuit
against Gurstel Law Firm, Whitney Jacobson, and Jesse Vassallo Lopez in the United States
District Court, Western District of North Carolina, Charlotte Division (the “First Action”) for
improper venue, wrong jurisdiction accordance to 15 U.S.C. § 1692a(3) and 15 U.S.C. §
1692a(6). The motion has been fully briefed and is currently pending.

On January 14, 2020, Ms. Cheek filed a Notice of Appeal in the Arizona State Court in
Maricopa County.

On March 16, 2020, an Appeals Letter of Transmittal was filed in by the Arizona State
Court in Maricopa County. No Action has taken place in the Arizona Court due to the
COVID-19 pandemic. Ms. Cheek is awaiting information in regards to her Appeal.

On March 23, 2020, Ms. Cheek initiated this action by filing a Complaint against
Defendants Bank of America, N.A. (“BANA”), John Doe, Gurstel Law Firm, P.C. (“Gurstel”),
Whitney M. Jacobson, Jesse Vassallo Lopez, Brock & Scott, P.L.C. and Birshari Cooper for

violation of the FDCPA.

Page 4 of 14

Case 3:20-cv-00182-RJC-DSC Document 35 Filed 06/10/20 Page 5 of 17

 

 
This is the first lawsuit (“First Lawsuit Action”) filed by Ms. Cheek against Defendants
Gurstel, Whitney M. Jacobson, and Jesse Vassallo Lopez in violation of the FDCPA 15 U.S.C
§1692f(1), and for a separate and distinct violation by BANA and Gurstel on Ms. Cheek
suspecting or attempting to perpetrate a crime or fraud.

LEGAL STANDARD OF REVIEW

A. Rule 12(b)(2) Legal Standard of Review

“When a defendant moves to dismiss for lack of personal jurisdiction, the plaintiff ultimately
bears the burden of proving to the district court judge the existence of jurisdiction over the defendant

by a preponderance of the evidence.” New Wellington Fin. Corp. v. Flagship Resort Dev. Corp., 416

F.3d 290, 294 (4th Cir. 2005) (citing Combs v. Bakker, 886 F.2d 673, 676 (4th Cir. 1989)).

Defendants cites and references Combs case law for the second time with “When a defendant
moves to dismiss a complaint for lack of personal jurisdiction, the plaintiff ultimately bears the
burden of proving to the district court judge the existence of jurisdiction over the defendant.” Combs
v. Bakker, 886 F.2d 673,676 (4th Cir.1989),

Again, for the third time Defendants sites Combs case law: “The Court must “construe all
relevant pleading allegations in the light most favorable to the plaintiff, assume credibility, and
draw the most favorable inferences for the existence of jurisdiction.’Combs v. Bakker, 886 F.2d
673, 676 (4th Cir.1989).” (Doc. No. 28, p. 6 & 7).

Again, Ms. Cheek argues Combs final judgment does not support Defendants claims for the
Court lacking personal jurisdiction. When in reality Combs v. Bakker final ruling was the “district
court erred by prematurely dismissing certain of the claims for lack of personal jurisdiction and
vacated the judgment of dismissal” Jd., which in fact supports Ms. Cheek’s Complaint.

A Plaintiff satisfies their burden if they allege facts sufficient to allow a court to infer “more

than a mere possibility of misconduct.” Ashcroft v. Iqbal, 129 W. Ct. 1937,1950 (2009). “[A] well-

Page 5 of 14

Case 3:20-cv-00182-RJC-DSC Document 35 Filed 06/10/20 Page 6 of 17

 

 
pleaded complaint may proceed even if it strikes a savvy judge that actual proof of those facts is
improbable, and that recovery is very remote and unlikely.” Twombly, 550 U.S. 556.

If there is any legal theory in the factual allegations in Ms Cheek’s complaint that entitles her
to some relief, the Court should deny Defendants motion.

B. Rule 12(b)(3) Legal Standard of Review

“The distinction between jurisdiction and venue is of hornbook importance and cannot be
overemphasized.” Wheatley v. Phillips, 228 F.Supp. 439, 440 (W.D.N.C.1964). “Any attempt,
therefore, to shift the burden of proof to the plaintiff on this basis is without merit or authority.”
Bartholomew y. Virginia Chiropractic Ass'n, 612 F.2d 812 (4th Cir.1979). “In a Rule 12(b)(3)
motion, the moving party bears the burden of proving that venue is improper.” Myers vy. Am. Dental
Ass’n, 695 F.2d 716, 724-25 (3d Cir. 1982).

Cc. Rule 12(b)(6) Legal Standard of Review

A court should dismiss a complaint under Rule 12(b)(6) only where it appears that the
facts alleged fail to state a “plausible” claim for relief Bell Atlantic v. Twombly, 550 U.S. 544,
555-56 (2007). The plaintiff need only give the defendant fair notice of the plaintiff’s claim and
the grounds upon which it rests. See Erickson y. Pardus, 551 U.S. 89, 93 (2007) (citing Bell
Atlantic v. Twombly, 550 U.S. 544, 555 (2007)). And in ruling on a motion to dismiss, the court
must accept the facts alleged in the complaint as true and construe them in the light most

favorable to the plaintiff: See Hill v. White, 321 F.3d 1334, 1335 (11th Cir. 2003).

Under the Supreme Court’s recent decision in Ashcroft v. Iqbal’ a claim is plausible
where the plaintiff alleges factual content that “allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” * A plaintiff is not required to provide

 

' 556 U.S. 662 (2009).
? Id. at 678.

Page 6 of 14

Case 3:20-cv-00182-RJC-DSC Document 35 Filed 06/10/20 Page 7 of 17

 

 
“detailed factual allegations” to survive dismissal, but the “obligation to provide the ‘grounds’ of

her ‘entitle[ment] to relief? requires more than labels and conclusions, and a formulaic recitation
of a cause of action will not do.” Twombly, 550 U.S. at 555. The plausibility standard requires

that a plaintiff allege sufficient facts “to raise a reasonable expectation that discovery will reveal
evidence” that supports the plaintiff's claim. A complaint may survive a motion to dismiss under
Rule 12(b)(6) even if it is “improbable” that a plaintiff would be able to prove those facts and

even if the possibility of recovery is extremely “remote and unlikely.” Jd.

Ill. ARGUMENT AND AUTHORITIES

A. Dismissal is Proper Under Rule 12(b)(2) Because the Defendants Are Not Subject to
Personal Jurisdiction in North Carolina Must Be Denied.

The Defendants are making a frivolous argument because Ms. Cheek filed this Complaint
in the State of North Carolina were her residency has been approximately since 1980 in
accordance to 28 U.S.C.1391(c)(1). Ms. Cheek has personally subjected herself to the

jurisdiction of this Court by filing this lawsuit against Defendants.

“Mere allegations of in personam jurisdiction are all that is needed to make a prima facie
showing.” Dowless v. Warren-Rupp Houdailles, Inc., 800 F.2d 1305, 1307 (4th Cir. 1986). “The
plaintiff, however, must present affidavits or other evidence if the defendant counters plaintiff's
allegations with evidence that minimum contacts do not exist.” Barclays Leasing, Inc. v.
National Business Systems, Inc., 750 F. Supp. 184 (W.D.N.C. 1990). All conflicts in fact must be
resolved in favor of the plaintiff for purposes of determining whether a prima facie showing of

personal jurisdiction has been made. Id; see also Combs, 886 F.2d at 676.

1. Plaintiff Has Not Met Her Burden to Allege Facts in The Complaint That Support
Personal Jurisdiction Over the Defendants Must be Denied.

Page 7 of 14

Case 3:20-cv-00182-RJC-DSC Document 35 Filed 06/10/20 Page 8 of 17

 
Ms. Cheek disagrees and disputes Defendants claims. All conflicts in fact must be
resolved in favor of the plaintiff for purposes of determining whether a prima facie showing of
personal jurisdiction has been made. Combs v. Bakker, 886 F.2d 673, 676 (4th Cir. 1989).

Ms. Cheek’ is a legal resident in the State of North Carolina prior to the First Action. In
support of Ms. Cheek’s allegation is a valid North Carolina driver’s license as shown in
Exhibit 9, and Ms. Cheek’s Sworn Affidavit.

The Uniform Driver’s License Act in the N.C. General Statutes - Chapter 20 Article 2
states:

§ 20-7. Issuance and renewal of drivers licenses.

(b1) Application. — To obtain an identification card, learners permit, or drivers
license from the Division, a person shall complete an application form provided
by the Division, present at least two forms of identification approved by the
Commissioner, be a resident of this State, and, except for an identification card,
demonstrate his or her physical and mental ability to drive safely a motor vehicle
included in the class of license for which the person has applied. At least one of
the forms of identification shall indicate the applicant's residence address.
The application form shall request all of the following information, and it shall
contain the disclosures concerning the request for an applicant's social security
number required by section 7 of the federal Privacy Act of 1974, Pub. L. No. 93-
579:

(1) The applicant's full name.

(2) The applicant's mailing address and residence address.

(3) A physical description of the applicant, including the applicant's sex,
height, eye color, and hair color.

(4) The applicant's date of birth.

(5) The applicant's valid social security number.

(6) The applicant's signature.

Page 8 of 14

Case 3:20-cv-00182-RJC-DSC Document 35 Filed 06/10/20 Page 9 of 17

 
The Division shall not issue an identification card, learners permit, or driver
license to an applicant who fails to provide the applicant's valid social security
number.

In the Defendants defense, for the fourth time they cite and references Combs case law:
“A plaintiff bears the burden to state a prima facie case for existence of jurisdiction over the
defendants. Combs v. Bakker, 886 F.2d 673, 676 (4th Cir. 1989).”

Defendants argues: “Because Plaintiff has not alleged any facts that show Defendants are
domiciled in or directed activity to North Carolina, the Complaint fails as a matter of law and
should be dismissed pursuant to Rule I2(b)(2).”

The fact of the matter is Ms. Cheek is and has been a legal resident in the State of North
Carolina since approximately 1980 with a valid driver’s license’. Therefore, the complaint filed
is in the proper venue where she resides and defendants claims fails as a matter of law and
should be denied.

2. Defendants Are Not Domiciled In North Carolina And Defendants Do Not Have
Minimum Contacts In North Carolina Must Be Denied.

Again, Ms. Cheek disputes Defendants claim. Defendants argue “Plaintiff does not assert
any basis for this Court's personal jurisdiction over Defendants, therefore, both general
jurisdiction and specific personal jurisdiction will be addressed” is irrelevant. Ms. Cheek does
not need to assert any basis for this Court’s personal jurisdiction over Defendants because Ms.
Cheek is a legal resident of North Carolina with proven fact. Therefore, personal jurisdiction and
specific personal jurisdiction does warrant any weight in this case and should be denied.

a. Defendants are not domiciled in North Carolina and are not subject to this
Court’s general jurisdiction must be denied.

 

3 Exhibit 9 — Driver’s Licenses
Page 9 of 14

Case 3:20-cv-00182-RJC-DSC Document 35 Filed 06/10/20 Page 10 of 17

 

 
Ms. Cheeks disputes this claim as repeated and alleged in her defense in items A, 1 and 2.

b. Defendants do not have sufficient minimum contacts to be subject to this Court’s
specific jurisdiction should be denied.

Ms. Cheeks disputes this claim as repeated and alleged in her defense in items A, 1, 2,
and a. Additionally, Gurstel had minimum contact with Ms. Cheek in North Carolina when they
called her cell phone at 704.578.4889 which will be proven in Discovery.

B. Dismissal is Proper Under Rule 12(b)(3) Because the Plaintiff has Brought This
Action in an Improper Venue Must be Denied.

Ms. Cheeks disputes this claim as repeated and alleged in her defense in items A, 1, 2, 3,

and b.

C. Dismissal is Proper Under Rule 12(b)(6) Because the Plaintiff has Already
Brought a Lawsuit Against Defendants Arising out of Identical Facts Must be
Denied.

Again, Ms. Cheek dispute Defendants claim. The cases of the United States Supreme
Court interpret claim splitting as: “When the pendency of such a suit is set up to defeat another,
the case must be the same. There must be the same parties, or, at least, such as represent the
same interest, there must be the same rights asserted and the same relief prayed for. This relief
must be founded on the same facts, and the title, or essential basis of the relief sought, must be
the same.” The Haytian Republic, 154 U.S. 118 - Supreme Court 1894.

“While claim splitting and the principles of res judicata prohibit a Plaintiff from
prosecuting its case piecemeal, see Haytian Republic, 154 U.S. 118, 14 S.Ct. 992, 38 L.Ed. 930
(1894), a party is not barred from bringing in a subsequent action those claims that could not

have been included in the original suit — even if they are related, or arise out of, the previously

Page 10 of 14

Case 3:20-cv-00182-RJC-DSC Document 35 Filed 06/10/20 Page 11 of 17

 
filed claim.” See Lawlor v. Nat'l Screen Service Corp., 349 U.S. 322, 75 S.Ct. 865, 99 L.Ed.
1122, (1955).

Ms. Cheek filed this Complaint in a subsequent action of Brock & Scott, PLLC action in
violation of the FDCPA which is not included in the First Action. Defendants argue that
“Plaintiff has Already Brought a Lawsuit Against Defendants Arising out of Identical Facts”
when in fact that assertion is factually false as explained below.

i. Same parties.

The parties in the First Action are four (4) parties: Gurstel, Shannon N. Crane, Jesse
Vassallo Lopez and Jesse H. Walker.

The parties in the First Lawsuit Action are three (3) parties: Gurstel, Whitney M.
Jacobson, and Jesse Vassallo Lopez. There are only two identical parties in each lawsuit.

ii. There must be the same rights asserted.

The First Action right for pendency of the Court is in Arizona versus The First Lawsuit

Action rights for pendency is in the State of North Carolina.
iii. The same relief prayed for.
First Action relief prayed for is as follow:
“WHEREFORE, Plaintiff prays for relief and judgment, as follows:
a) Adjudging that Defendants violated the FDCPA;
b) Awarding Plaintiff statutory damages, pursuant to U.S.C. 15 1692k, in the amount
of $1,000 per Defendant;
c) Awarding Plaintiff any attorney’s fees and cost incurred in this action;
d) Awarding Plaintiff post-judgment interest as may allowed under the law;

e) Awarding such other and further relief as the Court may deem just and proper.”

Page 11 of 14

Case 3:20-cv-00182-RJC-DSC Document 35 Filed 06/10/20 Page 12 of 17

 
First Lawsuit Action relief prayed for is as follow:
“FURTHER, Ms. Cheek’s Complaint ties into Gurstel Defendants in Arizona,

Brocks Defendants in North Carolina, and BANA into a transnational scheme to which I

would like this matter refer to the Department of Justice and Attorney General to employ

the Court in a perpetration of a fraud.”

The conduct of Brock & Scott, PLLC presently complained of by Ms. Cheek was all
subsequent to the Arizona judgment for a debt collection of an alleged debt that Ms. Cheek
denied. While the Arizona “judgment precludes recovery on claims arising prior to its entry, it
cannot be given the effect of extinguishing claims which did not even then exist, and which
could not possibly have been sued upon in the previous case.” Id. at Lawlor.

Ms. Cheek filed this Complaint in a subsequent action of Brock & Scott, PLLC action in
violation of the FDCPA, and BANA and Gurstel alleged attempt of perpetration of a crime or
fraud which is not included in the First Action. If all of the parties are not the same, and the plea
of pendency of the suit was not available to assert Ms. Cheek’s rights, and the prayer of relief
was not founded upon the same facts, then the doctrine of claim
-splitting failed and should be denied.

IV. CONCLUSION

At its essence Ms. Cheek’s Complaint is proper because claim-splitting, lack of personal
jurisdiction and improper venue are irrelevant to this case. Ms. Cheek is a legal resident of North
Caroling since approximately 1980, and her law suit must be filed where Ms. Cheek resides.

Therefore, Defendants Motion to Dismiss under Rule 12(b)(2) and Rule 12(b)(3) should
be denied, and this case should move forward to Discovery in order to answer questions

factually.

Page 12 of 14

Case 3:20-cv-00182-RJC-DSC Document 35 Filed 06/10/20 Page 13 of 17

 
WHEREFORE, because Defendants has failed to make any factual arguments for
dismissal before the Honorable Court, Ms. Cheek respectfully requests the Court DENY
Defendant’s Motion to Dismiss, and allow Ms. Cheek’s claim to move forward to trial on the
merits, Should the Court find that Ms. Cheek has failed to state a claim, that this court grant her
leave to file an Amended Complaint to correct any deficiencies identified by the Court in its
order.

DEMAND FOR TRIAL BY JURY
Ms. Cheek hereby demands a trial by jury of all facts so triable as matter of law.

Dated: June 10, 2020. Respectfully Submitted,

  

 

LeGretta F. Cheek

113 Indian Trail Rd. N, Suite 100
Indian Trial, North Carolina 28079
704.578.4889
Icheek9167@aol.com

Pro Se Plaintiff

Page 13 of 14

Case 3:20-cv-00182-RJC-DSC Document 35 Filed 06/10/20 Page 14 of 17
WORD COUNT CERTIFICATION
The undersigned certifies that the Plaintiff's Opposition for Motion to Dismiss does not
exceed 4,500 words allowed text.

Dated June 10, 2020. Respectfully Submitted,

  

 

LeGretta F. Cheek

113 Indian Trail Rd N, Suite 100
Indian Trial, North Carolina 28079
704.578.4889
Icheek9167@aol.com

Pro Se Plaintiff

Page 14 of 14

Case 3:20-cv-00182-RJC-DSC Document 35 Filed 06/10/20 Page 15 of 17
CERTIFICATE OF SERVICE

[hereby certify this PLAINTIFF’S OPPOSITION TO DEFENDANT GURSTEL

LAW FIRM, P.C., WHITNEY M. JACOBSON AND JESSE VASSALLO LOPEZ

MOTION TO DISMISS was hand-delivered on Wednesday, June 10, 2020, to the United

States District Court, Western District Court of North Carolina, 401 West Trade Street, Room

216, Charlotte, North Carolina 28202. The Attorneys of records has access to the Clerk of Court

electronic CM/ECF system, which will transmit an email notification of such filing to the

following attorneys of record:

Tonya L. Urps

McGuireWoods LLP

201 N. Tryon Street, Suite 3000
Charlotte, NC 28202
turps@mceguirewoods.com
Counsel for Bank of America, N.A.

Caren D, Enloe

SMITH DEBNAM NARRON DRAKE
SAINTSING & MYERS LLP

P.O. Box 176010

Raleigh, NC 17601

cenloe@smithdebnamlaw.com

Counsel for Defendants Gurstel Law Firm, P.C.
Whitney M. Jacobson, Jesse Vassallo Lopez

This is the 10" day of June, 2020.

Alan M. Presel

Brock & Scott, PLLC

8757 Red Oak Blvd., Suite 150
Charlotte, NC 28217
alan.presel@brockandscott.com

Counsel for Brock & Scott, PLLC and/or
Birshari Cooper

Respectfully submitted,

& roe \ L os i 4 :

LeGretta F. Cheek

113 Indian Trail Rd. N Suite 100
Indian Trail, NC 28079
704-578-4889
Icheek9167@aol.com

Pro Se Plaintiff

 

 

Case 3:20-cv-00182-RJC-DSC Document 35 Filed 06/10/20 Page 16 of 17

 
AFFIDAVIT UNDER OATH

LEGRETTA F, CHEEK

 

 

Affiant
I, Kim C, Green, notary public in Union County certify one (1) Exhibit herein is an exact

copy other than the redactions of the original copies, has been redacted in front of me by
LeGretta F. Cheek (Affiant) to be true and correct

1. Affiant valid driver’s licenses in the State of North Carolina. Exhibit 9

Union County, North Carolina

Signed and sworn to before me this day by LeGretta F. Cheek
Date: June 10, 2020.

   

wwrenGe

a Ke . GRE Ria y
pOTAR,
PUBLIC

 

Kim C, Green; ‘Notary Public
My cornmission expires: October 21, 2022

ant ee

RY

armas ~

ne

~

&
Yo, COUNT A

“HAS

Sworn Affidavit of LeGretta Cheek 06/08/2020 Page 1

Case 3:20-cv-00182-RJC-DSC Document 35 Filed 06/10/20 Page 17 of 17

 
